     Case 5:18-cv-02261-DMG-KK Document 72 Filed 05/12/20 Page 1 of 2 Page ID #:924




1                                                                          JS-6
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
                                                  )
11     ABEL DE LUNA                               ) Case No.: ED CV 18-2261-DMG (KKx)
                                                  )
12                              Plaintiff,        )
                                                  )
13                 v.                             )
                                                  ) JUDGMENT
14                                                )
       JOSE DE JESUS NAVARRO,                     )
15     et al.,                                    )
                                                  )
16                                                )
                                                  )
17                              Defendants.       )
                                                  )
18                                                )
19
20          The Court having granted in part and denied in part the second motion for summary
21    judgment of Plaintiff Abel de Luna by order dated April 29, 2020 [Doc. # 70],
22          IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered as
23    follows:
24               1. In Plaintiff’s favor as to all of Defendant Jose de Jesus Navarro’s
25                 Counterclaims. Navarro shall take nothing by way of his Counterclaims.
26               2. In Plaintiff’s favor as to his claims against Navarro for an accounting,
27                 dissolution of partnership, and breach of fiduciary duty.
28



                                                  -1-
     Case 5:18-cv-02261-DMG-KK Document 72 Filed 05/12/20 Page 2 of 2 Page ID #:925




1              3. In Navarro’s favor as to Plaintiff’s claims for interference with prospective
2                    business advantage and trademark infringement by counterfeiting. Plaintiff
3                    shall take nothing by way of those claims.
4           The partnership between Plaintiff and Navarro is hereby dissolved. Defendants shall
5     adhere to the permanent injunction described in the Court’s September 6, 2019 Order.
6     [Doc. # 51.]
7
8     DATED: May 12, 2020
9                                                                DOLLY M. GEE
10                                                       UNITED STATES DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
